Citation Nr: 1718701	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  13-10 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating higher than 70 percent for PTSD.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Gibson




INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.  He passed away in December 2016.  His wife has been substituted as the Appellant in this case.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In June 2016, the Veteran requested that his remaining claim for a higher rating for PTSD be withdrawn, which the Board will dismiss in this decision.

In November 2016, the Veteran filed a claim for service connection of bilateral lower and upper extremity peripheral neuropathy.  It does not appear these claims have been developed.

In January 2017, the Veteran's wife filed a claim for dependency and indemnity compensation (DIC), including accrued benefits.  A grant under 38 U.S.C.A. § 1318 was granted.  However, it does not appear that DIC was adjudicated under the provisions of 38 U.S.C.A. § 1310 (service connection for the cause of death).  A grant under Section 1318 does not moot a claim under Section 1310. 

These issues of have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).



FINDING OF FACT

In June 2016, the Veteran filed a statement withdrawing his claim for entitlement to a higher rating for PTSD.  The statement included his name and claim number.

  
CONCLUSION OF LAW

The criteria are met for withdrawal of the claim of entitlement to a higher rating for PTSD.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of appeal

Pursuant to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing, must include the name of the claimant, the applicable claim number, and a statement that the appeal is being withdrawn, and it must also be received by the Board prior to issuance of a decision regarding the claim or claims being withdrawn.  

In June 2016, the Veteran filed a statement indicating that he wanted to withdraw his claim for a higher rating for PTSD.  The statement contained his name and claim number, and clearly expressed his desire to withdraw the claim. 

As the Board had not yet issued a decision concerning this claim upon receipt of the statement, the criteria are met for withdrawal of the appeal.  See id.  When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeal is the appropriate disposition.  38 U.S.C.A. § 7105(d).

Accordingly, further action by the Board concerning this claim is unwarranted, and the appeal of this claim is dismissed.  Id. 


ORDER

The claim of entitlement to a rating higher than 70 percent for PTSD is dismissed.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


